DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13, 18-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.  
Applicant’s election without traverse of Group IV and Species (3) claims in the reply filed on 11/8/2021 is acknowledged.

Claim Objections
Claims 18-19 are objected to because of the following informalities:  these claims should be withdrawn as drawn to non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they currently set forth the ‘first’ and ‘second’ liquids [disclosed as substances to be worked upon] as if those liquids were structural components of the claimed apparatus.  No sufficient and adequate support for such feature has been found in the original specification.  Quite opposite, the original specification [as well as the originally presented claims 14-17 and 20] clearly describe(s) these substances as liquid materials to be worked upon, in order to generate liquid droplets by centrifugation, which liquid materials can be contained the disclosed apparatus.  However, the original specification does not describe those liquid materials as structural components of the device per se.  Therefore, the instant claims, as amended on 5/8/2020, are not commensurate in scope with the original specification.  Additionally, it is noted that the original specification does not describe any “acceleration generating” devices other than centrifuges.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, it is unclear from the claim language whether or not the name of a component, “dropletizing device” implies that the device must include an opening and a piece that allows ejection from said opening.  Currently, it is assumed that any “device” capable of such arrangement, reads on the recitation.  Similarly, it is not clear from the claim language what structural features must configure the “dropletizing device” nor the “acceleration generating” device, as well as the “collecting” device, for the implied functionalities.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bemis, US Patent Application Publication No. 2014/0272996 (hereinafter referred to as Bemis).  
Regarding claims 14-17 and 20, Bemis discloses a system, including methods and apparatus, for generating droplets suitable for droplet-based assays. The disclosed systems may include (1) a droplet generation component configured to form sample-containing droplets by merging aqueous, sample-containing fluid with a background emulsion fluid such as oil, to form an emulsion of sample-containing droplets suspended in the background fluid, and (2) a droplet reservoir component configured to receive the droplet emulsion from the droplet generation component and then to be separated from the droplet generation component, so that subsequent assay steps may be conveniently performed using the droplet reservoir component. In some examples, the droplet reservoir component may be an industry standard PCR tube or a strip of interconnected PCR tubes (see Abstract).  
In paragraph 0076, Bemis discloses droplet generation configurations may be suitable for generating water-in-oil droplets containing a mixture of sample and reagent.  The generated droplets then may be transported to a thermocycling instrument for PCR amplification.  Each depicted configuration is compatible with continuous production of emulsions and with any suitable method of pumping, including at least centrifugation.  A droplet generation configuration according to the present disclosure may be connected to a pressure/pump source located on a complementary PCR instrument, or may include any pumps and/or pressure sources needed to facilitate droplet generation and have a diameter of less than 10 microns (Para. [0034]).  
In paragraph 0030, Bemis discloses an emulsion may have any suitable composition.  The emulsion may be characterized by the predominant liquid compound or type of liquid compound in each phase.  The predominant liquid compounds in the emulsion may be water and oil.  "Oil" is any liquid compound or mixture of liquid compounds that is immiscible with water and that has a high content of carbon.  For example, any of the emulsions disclosed herein may be a water-in-oil (W/O) emulsion (i.e., aqueous droplets in a continuous oil phase).  The oil may, for example, be or include at least one silicone oil, among others.  Any other suitable components may be present in any of the emulsion phases, such as at least one surfactant.  
Bemis differs from claim 14 in that Bemis does not disclose the vertical distance of less than 1 cm between a lower surface of the first liquid and an upper surface of the second liquid.  
It is the position this distance is a optimizable variable and as such is within routine experimentation of one of ordinary skill in the art at the time of the invention, as the claim even discloses that this distance is to be controlled and provides no mechanism for such control thereby signifying that this control is well known to one of ordinary skill in the art at the time of the invention.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771